Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143560                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DAVID MARTIN,                                                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 143560
                                                                    COA: 300037
                                                                    Berrien CC: 2008-000378-CZ
  NILES HOUSING COMMISSION,
  NILES HOUSING COMMISSION BOARD OF
  DIRECTORS, SCOTT CLARK, GEORGIA
  BOGGS, and JESSICA MILLAR,
             Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 1, 2011 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 5, 2012                       _________________________________________
           p0227                                                               Clerk